FILED
                            NOT FOR PUBLICATION                                JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30291

               Plaintiff - Appellee,             D.C. No. 9:03-cr-00037-DWM

  v.
                                                 MEMORANDUM *
DAVID PHILLIPS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       David Phillips appeals from the 27-month sentence imposed following his

guilty-plea conviction for perjury/false declarations before U.S. Courts, in

violation of 18 U.S.C. § 1623. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Phillips contends that his 27-month sentence, to run consecutively to his

undischarged federal sentences, is unreasonable because it punishes conduct

already accounted for by his federal sentences for probation revocation and escape.

The record reflects that the district court did not procedurally err and that, in light

of the totality of the circumstances, the within-Guidelines sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc). The district court

properly imposed the consecutive sentences in order to punish each separately and

distinctly offensive act. See United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir.

2007).

         AFFIRMED.




                                            2                                     09-30291